Dismissed and Memorandum Opinion filed February 10, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00076-CR
____________
 
STEACY FISHER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 60,024
 

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices Frost and
Christopher.
Do Not Publish — Tex. R. App. P.
47.2(b)